FI[.ED

uNITED sTArEs DlsTRlcT coURT NOV 1 7 2017

FOR THE DISTRICT OF COLUMBIA C\,rk' U_s_ munoz a humptcy
Courts tor the Dlstrlct of Co|umbla

Francis Damien Block_ )
)

Plaintiff, )

)

v. ) Civil Action No. 17-2066 (UNA)

)

Treasurer of the United States, )
)

Defendant. )

MEMORANDUM OPINION

 

This matter is before the Court on its initial review of plaintiffs pro se Complaint and
application for leave to proceed inforch pauperis The application will be granted, and the
complaint will be dismissed pursuant to 28 U.S.C. § 1915A, which requires dismissal of a
prisoner’s complaint upon a determination that it, among other grounds, is frivolous.

Plaintiff is a prisoner incarcerated at the United States Penitentiary in Terre Haute, Indiana.
He “has made application to the President [under] 50 U.S.C. § 4309(a),” Compl. 1[ 1, claiming “an
interest, right, and/or title in any money or other property which may have been conveyed,
transferred, assigned delivered, or paid to the Alien Property Custodian” in his name or in
connection with his criminal case or Social Security Number, id. Tl 4. The statute on which
plaintiffrelies, the Trading With the Enemy Act, see 50 U.S.C. § 4309(a) (formerly 50 App. U.S.C.
§ 9(a)), pertains to money or property seized from a foreign enemy or ally of a foreign enemy.
Nothing in the complaint suggests that this prisoner plaintiffraises a claim with “an arguable basis
in law and fact." Brcma’on v. Dislrict ()_/'Colz/mbia Bd. OfParole, 734 F.2d 56, 59 (D.C. Cir. 1984).
Rather, because the complaint appears to based on “fanciful factual allegations[],” it is subject to

dismissal as frivolous Nez`tzke v. Willz`ams, 490 U.S. 319, 328 (1989); see Johnson v. Um`ted
l

S/ates, No. 09-0101, 2009 WL l 13768 (D.D.C. Jan. l9, 2009) (dismissing as frivolous prisoner’s

claim under Trading with the Enemy Act). A separate order accompanies this l\/lemorandum

way

Unit£ State istrict Judge

Opinion.

Date: wm 5 ,20]7